association may nonjudicially foreclose on that lien. The district court's
                decision thus was based on an erroneous interpretation of the controlling
                law and did not reach the other issues colorably asserted. Accordingly, we
                              REVERSE the order granting the motion to dismiss AND
                REMAND for proceedings consistent with this order.




                                                            Pickering
                                                                     Poen .
                                                                          WI
                                                              (1a       :ill__
                                                                              0
                                                            Saitta



                PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.

                                                               (besot
                                                            Parraguirre


                cc: Hon. Kathleen E. Delaney, District Judge
                     Law Offices of Michael F. Bohn, Ltd.
                     Smith Larsen & Wixom
                     McCarthy & Holthus, LLP/Las Vegas
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A